DISMISS and Opinion Filed April 8, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-01057-CV

                ROBERT WALKER, Appellant
                           V.
 PARK SPRINGS FAMILY LLC D/B/A PARK SPRINGS TOWNHOMES,
                        Appellee

                On Appeal from the County Court at Law No. 1
                            Collin County, Texas
                    Trial Court Cause No. 001-02169-2020

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      The filing fee, docketing statement, and clerk’s record in this case are past

due. By postcard dated December 2, 2020, we notified appellant the $205 filing fee

was due. We directed appellant to remit the filing fee within ten days and expressly

cautioned appellant that failure to do so would result in dismissal of the appeal. Also

by postcard dated December 2, 2020, we informed appellant the docketing statement

in this case was due. We cautioned appellant that failure to file the docketing

statement within ten days might result in the dismissal of this appeal without further

notice. By order dated March 4, 2021, we informed appellant the clerk’s record had
not been filed because appellant had not paid for the clerk’s record. We directed

appellant to provide, within ten days, verification that (1) appellant has either paid

for or made arrangements to pay for the record, or (2) appellant is entitled to proceed

without payment of costs. We cautioned appellant that failure to do so would result

in the dismissal of this appeal without further notice. To date, appellant has not paid

the filing fee, filed the docketing statement, provided the required documentation,

or otherwise corresponded with the Court regarding the status of this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                            /Robert D. Burns, III/
                                            ROBERT D. BURNS, III
                                            CHIEF JUSTICE


201057F.P05




                                         –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ROBERT WALKER, Appellant                     On Appeal from the County Court at
                                             Law No. 1, Collin County, Texas
No. 05-20-01057-CV          V.               Trial Court Cause No. 001-02169-
                                             2020.
PARK SPRINGS FAMILY LLC                      Opinion delivered by Chief Justice
D/B/A PARK SPRINGS                           Burns. Justices Molberg and Smith
TOWNHOMES, Appellee                          participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

    It is ORDERED that appellee PARK SPRINGS FAMILY LLC D/B/A
PARK SPRINGS TOWNHOMES recover its costs of this appeal from appellant
ROBERT WALKER.


Judgment entered April 8, 2021




                                       –3–